Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The request filed on 10/4/2022 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows.  Any newly-submitted claims have been added.  An action on the RCE follows.

The following action is a NON-FINAL OFFICE ACTION in response to the applicant’s filing of an RCE dated 10/4/2022.


	The status of the claims is as follows:
		Claim 4 has been cancelled;
		Claims 8-14 and 18-20 have been withdrawn from consideration; and
		Claims 1-3, 5-7 and 15-17 are herein addressed in detail below.

	

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 15-17 is/are further rejected under 35 U.S.C. 103 as being unpatentable over Capriotti et al. (2003/0110702 A1) in view of Mizusawa et al. (2003/0093960 A1).
As shown in Figure 8, Capriotti et al. (2003/0110702 A1) disclose a side window (33) for a vehicle, having a first surface, a second surface opposite of the first surface, and a lower edge, a retaining element (32) having a contact section (39) and a securing section (40) to the vehicle, wherein the retaining element (32) is secured to the side window (33) on ONLY one main side of the side window (33) via connecting the contact surface to the first surface with adhesive (see paragraphs [0029]-[0041]) wherein the contact section (39) is connected to the securing section (32) via a step section (35) and the step section causes the securing section to be offset relative to the contact section (39) such that in the installed position, the securing section (39) is aligned with the lower edge of the side window and a plane of a first main surface of the securing section (39) is arranged in a plane of the second surface (the glass surface opposite of the main/securing surface) of the side window (33) (NOTE: the thickness of the window 33 is the same thickness of the step section and thus the surfaces are in the same plane) [Claim 1] the retaining element (32) having a filling opening (38) [Claim 5]; wherein the side window (8) is an openable side window of a motor vehicle [Claim 15].
With respect to claims 1, 2, 3, 16, and 17, Capriotti et al. (2003/0110702 A1) fail to specifically disclose the thickness of the adhesive to be between 1-4mm and having a modulus of elasticity between 400-600MPa.
Mizusawa et al. (2003/0093960 A1) disclose a window in combination with a retainer which utilizes adhesive to secure the retainer to the window and having the thickness to be any desired thickness (see paragraph [0018]).
It would have been obvious before the effective filing date of the claimed invention to provide the adhesive of Capriotti et al. (2003/0110702 A1) to have a thickness between 1-4mm as taught by Mizusawa et al. (2003/0093960 A1) since the thickness of the adhesive would be a matter of design choice and to engineer the thickness of the adhesive to be between 1-4mm would allow for maximum adhesion between the retainer and the window pane surface.  Furthermore, the window and the retainer of Capriotti et al. (2003/0110702 A1) would operate equally as well when forming the adhesive thickness to be between 1-4mm.
With respect to adjusting the amount of Modules of elasticity to be between 400-600Mpa, it would have been obvious before the effective filing date of the claimed invention to provide the Modulus of elasticity of the adhesive of Capriotti et al. (2003/0110702 A1) to be between 150-600Mpa since one of ordinary skilled in the art would adjust the Modulus of elasticity to be maximized as a matter of design choice since one of ordinary skilled in the art would engineer and best range of elasticity of the adhesive in accordance with the thickness to maximize the rigidity between the surface of the glass window pane and the retainer.  Furthermore, the window and the retainer of Capriotti et al. (2003/0110702 A1) would operate equally as well when designing the Modulus of elasticity of the adhesive between the retainer and the first surface of the side window.

.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capriotti et al. (2003/0110702 A1) and Mizusawa et al. (2003/0093960 A1) as applied to claim 1 above, and further in view of JP 2006274679 to ISHIZAKI.
All of the elements of the instant invention are discussed in detail above except providing channels/plurality of channels directed towards the opening.
As shown below, JP 2006274679 to ISHIZAKI discloses a side window in combination with a retaining element wherein the contact surface has a plurality of channels directed towards the filling opening (see figure 12 above) [Claims 6 and 7].



    PNG
    media_image1.png
    299
    329
    media_image1.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to provide the contact surface of the contact section of Capriotti et al. (2003/0110702 A1) with a plurality of channels directed towards an opening as taught by JP 2006274679 to ISHIZAKI since the channels provides an even distribution of the adhesive thereby providing a more rigidly secured bond between the retaining element and the window glass.


Applicant’s arguments with respect to claim(s) 1-3, 5-7 and 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634